Motion by petitioner to confirm the report of the Special Referee granted; respondent disbarred and his name ordered struck from the roll of attorneys. There is sufficient evidence to sustain the findings of the Referee: (1) that respondent, among other infractions, improperly referred clients to physicians upon an understanding that exaggerated medical reports and bills would be presented; and (2) that respondent submitted false and exaggerated bills of particulars. Respondent also admitted: (3) that he split fees with a person not an attorney; (4) that on occasions he failed to submit written closing statements to clients; and (5) that he commingled funds of his clients with his own. We also find that respondent was unco-operative in the judicial inquiry ordered by this court. In our opinion, his conduct on the whole warrants the disciplinary action of disbarment as recommended by the Referee. Beldock, Acting, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.